ORDER
PER CURIAM.
Lorenzo Perry (hereinafter, “Movant”) appeals from the motion court’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15 without an evi-dentiary hearing. Movant claims his trial counsel denied him effective assistance of counsel by failing to object to the admission of the details of Leo Stith’s (hereinafter, “Stith”) confession. Movant claims the admission of this evidence constituted inadmissible hearsay which violated his right to confrontation and cross-examination because Stith and Movant were tried separately, and Stith did not testify at Movant’s trial. Movant claims he was prejudiced by this evidence because Stith’s confession directly implicated him in the robbery, despite the absence of any victim identification.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion’s court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).